Citation Nr: 1100378	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a disability of the lower 
legs and feet, manifested by varicose veins and/or poor 
circulation, to include as secondary to service-connected type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active duty for training from August 1969 to 
March 1971.  He served in the Republic of Vietnam from January 
1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In July 2009, the Veteran testified at a Board hearing held 
before the undersigned Acting Veterans Law Judge.  In November 
2009, this case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has varicose veins that are 
manifested as a result of his service-connected diabetes 
mellitus.  Service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

In the November 2009 Board remand, the issue was remanded so that 
an opinion could be obtained as to whether the Veteran has a 
disability of the lower legs and feet, and if so, whether it was 
at least as likely as not that such disorder was related to his 
service-connected diabetes mellitus or the Veteran's service in 
general.

The Veteran had a VA examination in June 2010 and was diagnosed 
with mild varicosities in the small vessels of both legs.  The 
examiner opined that the varicosities were less likely as not due 
to diabetes mellitus and more likely due to his recent weight 
gain.  The examiner, however, did not state as to whether the 
service-connected diabetes mellitus aggravated the varicosities.  
Thus, on remand, an addendum to the examination report must be 
obtained to determine whether there is a secondary relationship 
between the varicosities and any service-connected disability.  
In this regard, the Board notes that service connection is now in 
effect for peripheral neuropathy of the right and left lower 
extremities.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  Here, because the medical evidence is 
inadequate, VA must supplement the return the report to ensure 
that it is adequate for rating purposes.  38 C.F.R. § 4.2 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO must forward the claims file to 
the examiner who conducted the June 2010 VA 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  
Following a review of the record, the 
examiner must state whether it is at least as 
likely as not that the Veteran's varicosities 
in the small vessels of both legs are 
aggravated (i.e., permanently worsened) by 
his service- connected diabetes mellitus or 
the peripheral neuropathy of the right and 
left lower extremities.  In doing so, the 
examiner should acknowledge the Veteran's 
report of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.  It is requested that the examiner 
discuss the prior medical evidence in detail 
and reconcile any contradictory evidence.

2.  Then readjudicate the appeal.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

